 


 HR 381 ENR: To designate a mountain in the John Muir Wilderness of the Sierra National Forest as “Sky Point”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 381 
 
AN ACT 
To designate a mountain in the John Muir Wilderness of the Sierra National Forest as Sky Point. 
 
 
1.FindingsCongress finds the following: (1)Staff Sergeant Sky Mote, USMC, grew up in El Dorado, California.  
(2)Staff Sergeant Mote graduated from Union Mine High School.  (3)Upon graduation, Staff Sergeant Mote promptly enlisted in the Marine Corps.  
(4)Staff Sergeant Mote spent 9 years serving his country in the United States Marine Corps, including a deployment to Iraq and two deployments to Afghanistan.  (5)By his decisive actions, heroic initiative, and resolute dedication to duty, Staff Sergeant Mote gave his life to protect fellow Marines on August 10, 2012, by gallantly rushing into action during an attack by a rogue Afghan policeman inside the base perimeter in Helmand province.  
(6)Staff Sergeant Mote was awarded the Navy Cross, a Purple Heart, the Navy-Marine Corps Commendation Medal, a Navy-Marine Corps Achievement Medal, two Combat Action Ribbons and three Good Conduct Medals.  (7)The Congress of the United States, in acknowledgment of this debt that cannot be repaid, honors Staff Sergeant Mote for his ultimate sacrifice and recognizes his service to his country, faithfully executed to his last, full measure of devotion.  
(8)A presently unnamed peak in the center of Humphrey Basin holds special meaning to the friends and family of Sky Mote, as their annual hunting trips set up camp beneath this point; under the stars, the memories made beneath this rounded peak will be cherished forever.  2.Sky Point (a)DesignationThe mountain in the John Muir Wilderness of the Sierra National Forest in California, located at 37°15′16.10091″N 118°43′39.54102″W, shall be known and designated as Sky Point.  
(b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the mountain described in subsection (a) shall be considered to be a reference to Sky Point.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 